Title: II. The Earl of Clarendon to William Pym, 20 January 1766
From: Adams, John,Clarendon, Earl of
To: Pym, William,Boston Gazette (newspaper)


      
       Sir,
       
        Monday, January 20, 1766
       
      
      You and I have changed Sides. As I told you in my last, I can account for your Tergiversation, only on the Supposition of the Insincerity, Baseness and Depravity of your Heart. For my own Part, as the Change in me is not so great, neither is it so unaccountable. My Education was, in the Law, the Grounds of which were so riveted in me, that no Temptation could induce me, knowingly, to swerve from them. The Sentiments, however, which I had imbibed in the Course of my Education, from the Sages of the Law, were greatly confirmed in me, by an Accident that happened to me, in my Youth. This is an Anecdote, relative to my Father and me, which I presume you must have heard—A Scene, which will remain with indelible impressions on my Soul, throughout my Duration. I was upon that Circuit, which led me down to my native Country, and on a Visit to my aged Father; who gave me an Invitation to take a Walk with him, in the Field. I see the good old Gentleman, even at this Distance of Time, and in his venerable Countenance, that parental Affection to me, that Zeal for the Law, that fervent Love of his Country, that exalted Piety to God and Good will to all Mankind, which constituted his real Character. My Son says he, I am very old, and this will probably be the last Time I shall ever see your Face. Your Welfare is near my Heart. The Reputation you have in your Profession, for Learning, Probity, Skill and Eloquence, will in all Probability, call you to manage the great Concerns of this Nation in Parliament, and to council your King in some of the greatest Offices of State. Let me warn you, against that Ambition, which I have often observed in Men of your Profession, which will sacrifice all, to their own Advancement. And I charge you, on a Father’s Blessing, never to forget this Nation, nor to suffer the Hope of Honors or Profits; nor the Fear of Menaces or Punishments from the Crown, to seduce you from the Law, the Constitution, and the real Welfare and Freedom of this People.—And—these Words were scarcely pronounced, before his Zeal and Concern were too great for his Strength, and he fell upon the Ground before me,—never to rise more! His Words sank deep into my Heart, and no Temptation, no Bias, or Prejudice, could ever obliterate them. And you Mr. Pym, are one Witness for me, that, altho’ I was always of the Royal Party, and for avoiding Violence and Confusion, I never defended what could be proved to be real Infringements on the Constitution, while I sat in Parliament with you I was as heartily for rectifying those Abuses, and for procuring still further Security of Freedom, as any of you. And after the Restoration, when the Nations were rushing into a Delirium with Loyalty, I was obliged, in Order to preserve even the Appearance of the Constitution, to make a Stand. And afterwards, in the Reign of my infamous and detestable, tho’ Royal Son in Law James the Second, I chose to go into Banishment, rather than renounce the Religion and Liberties of my Country.
      I have made these Observations to excuse my Conduct in those Reigns, in some Degree; tho’ I must confess there were many Parts of it, which admit of no Excuse at all. I suffered myself to be blindly attached to the King, and some of his spiritual and temporal Minions, particularly Laud and Stafford, in some Instances, and to connive at their villainous Projects, against my Principles in Religion and Government, and against the dying Precepts of my Father:—Besides my Intimacy with that Sort of Company, had gradually wrought into me, too great a Reverence for kingly and priestly Power, and too much Contempt of the Body of the People; as well as too much Virulence against many worthy Patriots of your Side the Question; with whom, if I had co-operated, instead of assisting the Court, perhaps all the Confusions and Bloodshed which followed might have been prevented, and all the Nation’s Grievances redressed.
      These Reflections were a Sourse of Remorse, at Times, thro’ my Life: And since my Departure from the Earth, I have revolved these Things so often, and seen my Errors so clearly, that were I to write an History of your Opposition now, I should not entitle it a Rebellion; nay I should scarcely call the Protectorate of Cromwell, an Usurpation.
      With such Principles as these, and divested as I am of all Views and Motives of Ambition, as well as all Attachment to any Party, you may depend upon it, the Conduct of Barbados, has given me great Uneasiness. That Island, was settled in the Oliverian Times, by certain Fugitives of the Royal Party, who were zealous Advocates for passive Obedience: And I suppose a Remnant of the servile Spirit of their Ancestors, and of that ruinous Doctrine, has prevailed on them to submit. I own it as a severe Mortification to me, to reflect that I ever acted in Concert with a People with such Sentiments, a People who were capable of so mean, and meaching a Desertion of the Cause both of Liberty and Humanity.* But the gallant Struggle in St. Christopher’s, and on the Continent of NORTH AMERICA, is founded in Principles so indisputable, in the Moral Law; in the revealed Law of God; in the true Constitution of Britain; and in the most apparent Welfare of the British Nation, as well as of the whole Body of the People in America; that it rejoices my very Soul. When I see that worthy People, even in the Reign of a wise and good King fetterd, chained, and sacrificed, by a few abandoned Villains, whose Lust of Gain and Power, would at any Time fasten them in the Interest of France or Rome or Hell, my Resentment and Indignation are unutterable.
      If ever an Infant Country deserved to be cherished, it is America: If ever any People merited Honor and Happiness, they are her Inhabitants. They are a People, whom no Character can flatter or transmit in any Expressions, equal to their Merit and Virtue. With the high Sentiments of Romans, in the most prosperous and virtuous Times of that Common Wealth, they have the tender Feelings of Humanity, and the noble Benevolence of Christians. They have the most habitual, radical Sense of Liberty, and the highest Reverence for Vertue. They are descended from a Race of Heroes, who, placing their Confidence in Providence alone, set the Seas and Skies, Monsters and Savages, Tyrants and Devils, at Defiance for the Sake of Religion and Liberty.
      And the present Generation have shewn themselves worthy of their Ancestors. Those cruel Engines, fabricated by a British Minister, for battering down all their Rights and Privileges; instead of breaking their Courage, and causing Despondency, as might have been expected in their Situation, have raised and spread thro’ the whole Continent, a Spirit, that will be recorded to their Honor with all future Ages. In every Colony from Georgia to New-Hampshire, inclusively, the Executioners of their Condemnation, have been compelled by the unconquerable and irresistable Vengeance of the People to renounce their Offices. Such and so universal has been the Resentment, that every Man, who has dared to speak in Favour of them, or to soften the Detestation in which they are held, how great soever his Character had been before, or whatever were his Fortune, Connections and Influence; has been seen to sink into universal Contempt and Ignominy. The People, even to the lowest Ranks, have become more attentive to their Liberties, more inquisitive about them, and more determined to defend them, than they were ever before known, or had Occasion to be; innumerable have been the Monuments of Wit, Humour, Sense, Learning, Spirit, Patriotism and Heroism, erected in the several Provinces in the Course of this Year. Their Counties, Towns, and even private Clubs and Sodalities, have voted and determined; their Merchants have agreed to sacrifice even their Bread to the Cause of Liberty; their Legislatures have Resolved; the united Colonies have Remonstrated; the Presses have every where groaned; and the Pulpits have thundered: And such of the Crown Officers as have wished to see them enslaved, have every where trembled, and all their little Tools and Creatures been afraid to speak, and ashamed to be seen. Yet this is the People, Mr. Pym, on whom you are contributing for paltry Hire, to rivet and confirm, everlasting Oppression.
      
       CLARENDON
      
      
       * Nova Scotia, Quebec, Pensacola, &c. are more excuseable on account of their Weakness and other peculiar Circumstances.
      
     